OPINION — AG — ** COURTHOUSE — FURNISH SPACE ** DOES THE COUNTY COMMISSIONERS OR EXCISE BOARD REQUIRED TO FURNISH OFFICE SPACE IN THE COURTHOUSE OR OTHER BUILDING OR TO FURNISH LIGHT, HEAT, WATER OR TOILET FACILITIES FOR THESE AGENCIES (A) COUNTY OFFICE — PUBLIC WELFARE (B) CHILD WELFARE SERVICES — STATE WELFARE DEPARTMENT (C) STATE BOARD OF PUBLIC AFFAIRS — DISTRICT OFFICE ? — (A)/(B) AFFIRMATIVE. (C) NEGATIVE (COURTHOUSE, FURNISH, OFFICE SPACE) CITE: 56 O.S. 1 [56-1], 56 O.S. 189 [56-189](A), ARTICLE XV, SECTION 2 (J. H. JOHNSON)